Citation Nr: 1639566	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-31 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a thyroid disease, to include Graves' disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1985.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for thyroid disease (to include Graves' disease) as new and material evidence had not been submitted.

The Veteran testified at a March 2014 Board hearing.  In April 2014, the Board sent the Veteran a letter informing him that it was unable to produce a written transcript of the March 2014 hearing and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In October 2015, the Board granted the petition to reopen the claim of service connection for a thyroid disease and remanded the underlying claim for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  8 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

In its October 2015 remand, the Board instructed the AOJ to obtain all outstanding VA records of treatment from the VA Sierra Nevada Health Care System dated since August 2015.  The AOJ subsequently obtained outstanding VA treatment records in November 2015.  At that time, the only treatment records that were obtained were dated to August 21, 2015.  A VA endocrinology note dated at that time indicates that the Veteran was scheduled for follow up treatment for his thyroid disease in 8 to 9 months.  Hence, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment from the VA Sierra Nevada Health Care System dated from August 21, 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






